

116 HRES 1043 IH: Celebrating the 30th anniversary of the Albert Einstein Distinguished Educator Fellowship Program and recognizing the significant contributions of Albert Einstein Fellows.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1043IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Ms. Haaland (for herself and Mr. David P. Roe of Tennessee) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCelebrating the 30th anniversary of the Albert Einstein Distinguished Educator Fellowship Program and recognizing the significant contributions of Albert Einstein Fellows.Whereas the Albert Einstein Distinguished Educator Fellowship Program was established in 1990, and formalized by law in 1994;Whereas Einstein Fellows are selected through a highly competitive process from among the best science, technology, engineering, and mathematics teachers in the field, and represent diverse geographic regions and communities;Whereas the Albert Einstein Distinguished Educator Fellowship Program places these exceptional teachers in positions within Federal agencies and on Capitol Hill where they contribute to advancing the fields of education, science, technology, engineering, mathematics, and public policy;Whereas the Department of Energy, through its Office of Workforce Development for Teachers and Scientists and the Oak Ridge Institute for Science and Education, has nurtured and grown the Albert Einstein Distinguished Educator Fellowship Program;Whereas over 337 Einstein Fellows have served professionally at the Department of Energy, the National Aeronautics and Space Administration, the National Institutes of Health, the National Institute of Standards and Technology, the National Oceanic and Atmospheric Administration, the National Science Foundation, the President’s Office of Science and Technology Policy, the Department of Education, the Department of Defense, the United States Geological Survey, the Smithsonian National Museums, the Senate, and the House of Representatives;Whereas the Albert Einstein Distinguished Educator Fellowship Program fosters a spirit of cooperation between Federal agencies by placing a network of fellows at these different agencies and continues to add Federal agencies;Whereas Einstein Fellows provide practical perspectives on the application and impact of education policy;Whereas Einstein Fellows have made invaluable contributions to the formulation of educational policy with their advice to Members of Congress and officials in Federal agencies, by developing legislation, and by creating innovative educational programs and interventions;Whereas Einstein Fellows have experienced unique opportunities for professional growth and development, expanding their skills and knowledge;Whereas Einstein Fellows learn valuable leadership skills to advance the fields of education, science, technology, engineering, mathematics, and public policy; andWhereas the contributions of the Einstein Fellows during their service and later upon the continuation of their professional careers serve as role models and examples of dedication and commitment for past, current, and future generations of educators and public servants: Now, therefore, be itThat the House of Representatives—(1)recognizes the significance of the 30th anniversary of the Albert Einstein Distinguished Educator Fellowship Program;(2)recognizes the value of having current science, technology, engineering, and mathematics teachers directly engaged in the policymaking process;(3)recognizes the sacrifices made by teachers who interrupt their careers to serve as Einstein Fellows;(4)supports continuation of the Albert Einstein Distinguished Educator Fellowship Program;(5)encourages Federal agencies and congressional offices to host Einstein Fellows, and to leverage the expertise of former Einstein Fellows; and(6)recognizes the contributions of Einstein Fellows, past, present, and future.